PER CURIAM:
Mark E. Richards appeals the district court’s order granting summary judgment to the Defendants and dismissing his civil rights complaint challenging the conditions of confinement. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Richards v. Saunders, No. CA-01-805-7 (W.D.Va. Oct. 2, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED